Title: From Thomas Jefferson to James Monroe, 8 January 1804
From: Jefferson, Thomas
To: Monroe, James


               
                  Dear Sir 
                  Washington Jan. 8. 1804.
               
               A confidential opportunity offering by mr Baring, I can venture to write to you with less reserve than common conveyances admit. the 150 livres you paid to mr Chas for me shall be replaced in the hands of mr Lewis your manager here, with thanks to you for honoring what you had no reason to doubt was a just claim on me. I do not know him personally or any otherwise than by his history of our revolution, & of Bonaparte, a single copy of which he sent me. I never heard of any other being sent, nor should I have undertaken, or he expected me, to be the vender of his books here, to keep accounts and make remittances for him: if he has sent any copies for sale to my care, I have never heard of them.—Isaac Coles, son of Colo. Coles our neighbor is gone to London, Paris, &c. he asked from me a letter to you. I told him I had been obliged to make it a rule to give no letters of introduction while in my present office; but that in my first letter to you I would mention to you the reason why I gave him none. he is a most worthy young man, & one whom I had intended to have asked to be my Secretary, had mr Harvie declined the offer. you know the worth of his family.   I inclose you two letters for mr Williams, asking you from your knolege of persons and things to use your discretion for me, and deliver whichever you think best, suppressing the other.   with respect to my correspondence with literary characters in Europe, to the great mass of those who send me copies of their works, being otherwise unknown to me, or perhaps not advantageously known, I return them simple notes of thanks, sometimes saying I have no doubt I shall have great satisfaction in perusing their work as soon as my occupations will permit; and, where I have found the work to possess merit, saying so in a complimentary way. with Volney, Dupont, Cabanis Cepede, I had intimate & very friendly intercourse in France, & with the two first here. with Sr. John Sinclair I had the same in France & England, and with mr Strickland here. to these persons I write freely on subjects of literature, and to a certain degree on politics, respecting however their personal opinions, and their situation so as not to compromit them were a letter intercepted. indeed what I write to them in this way are for the most part such truths & sentiments as would do us good if known to their governments, and, as probably as not, are communicated to them. to the Earl of Buchan I have written one letter in answer to the compliment of a volume of his which he sent me. he is an honorable patriotic & virtuous character, was in correspondence with Dr. Franklin & General Washington, & had every title to a respectful answer from me. I expressed myself to him in terms which were true, & therefore the more satisfactory to him. I have recieved a volume of geology, of great merit, from Faujas de St. fond. I did not know him personally, nor do I know the standing he holds in society or his government; but an intimate acquaintance of his here gives me a good account of him as an amiable and virtuous man. my answer to him will be more than a mere compliment of thanks, but confined to the branch of science which is the subject of his work. an opening has been given me of making a communication which will be acceptable to the emperor Alexander, either directly or indirectly, and as from one private individual to another. I have not decided whether to do it or not. this is the whole extent of the literary correspondence which I now keep up in Europe, and I set the more value on it inasmuch as I can make private friendships instrumental to the public good by inspiring a confidence which is denied to public, and official communications.
               I expect this evening’s post will bring us the account that Louisiana was formally delivered to us about the 16th. of December. this acquisition is seen by our constituents in all it’s importance, & they do justice to all those who have been instrumental towards it. fortunately the federal leaders have had the imprudence to oppose it pertinaciously, which has given an occasion to a great proportion of their quondam honest adherents to abandon them and join the republican standard. they feel themselves now irretrievably lost, and are ceasing to make further opposition in the states, or any where but in Congress. I except however N. Hampshire, Mass. Connect. & Delaware. the 1st. will be with us in the course of this year; Connecticut is advancing with a slow but steady step, never losing the ground she gains; Massachusets has a republicanism of so flaccid a texture, and Delaware so much affected by every little topical inflammation, that we must wait for them with patience & good humour. Congress is now engaged in a bill for the government of Louisiana. it is impossible to foresee in what shape it will come out. they talk of giving 5000. D. to the Governor, but the bill also proposes to commence at the close of this session. I have in private conversations demonstrated to individuals that that is impossible; that the necessary officers cannot be mustered there under 6. months. if they give that time for it’s commencement, it may admit our appointing you to that office, as I presume you could be in place within a term not much beyond that, & in the interval the Secretary of the state would govern. but the idea of the public as to the importance of that office would not bear a long absence of the principal. you are not to calculate that 5000. D. would place you by any means as much at your ease there, as 9000. D. where you are. in that station you cannot avoid expensive hospitality. where you are, altho’ it is not pleasant to fall short in returning civilities, yet necessity has rendered this so familiar in Europe as not to lessen respect for the person whose circumstances do not permit a return of hospitalities. I see by your letters the pain which this situation gives you, and I can estimate it’s acuteness from the generosity of your nature. but, my dear friend, calculate with mathematical rigour the pain annexed to each branch of the dilemma, & pursue that which brings the least. to give up entertainment, & to live with the most rigorous economy till you have cleared yourself of every demand is a pain for a definite time only: but to return here with accumulated incumbrances on you, will fill your life with torture. we wish to do every thing for you which law & rule will permit. but more than this would injure you as much as us. believing that the mission to Spain will enable you to suspend expence greatly in London, & to apply your salary during your absence to the clearing off your debts, you will be instructed to proceed there as soon as you shall have regulated certain points of neutral right for us with England, or as soon as you find nothing in that way can be done. this you should hurry as much as possible, that you may proceed to Spain, for settling with that court the boundaries of Louisiana. on this subject mr Madison will send you the copy of a Memoir of mine, written last summer while I was among my books at Monticello. we scarcely expect any liberal or just settlement with Spain, and are perfectly determined to obtain or to take our just limits. how far you will suffer yourself to be detained there by the procrastinations of artifice or indolence must depend on the prospects which arise, and on your own determination to accept the government of Louisiana, which will admit but of a limited delay. it is probable that the inhabitants of Louisiana on the left bank of the Missisipi and inland Eastwardly to a considerable extent, will very soon claim to be recieved under our jurisdiction, and that this end of W. Florida will thus be peaceably got possession of. for Mobile and the Eastern end we shall await favorable conjunctures. if they refuse to let our vessels have free ingress & egress in the Mobile to & from the Tombigby settlements, and if Spain is at war, the crisis there will be speedy. Fulwar Skipwith wishes office in Louisiana. but he should be made sensible of the impossibility of an office remaining vacant till we can import an incumbent from Europe. that of Govr. is the only one for which the law has made that sort of provision. besides he has been so long absent from America, that he cannot have habits and feelings, and the tact necessary to be in unison with his country men here. he is much fitter for any matters of business (below that of diplomacy) which we may have to do in Europe. there is here a great sense of the inadequacy of C. Pinckney to the office he is in. his continuance is made a subject of standing reproach to myself personally, by whom the appointment was made & on a principle of distribution solely before I had collected the administration. he declared at the time that nothing would induce him to continue so as not to be here at the ensuing Presidential election. I am persuaded he expected to be proposed at it as V.P. after he got to Europe his letters asked only a continuance of two years. but he now does not drop the least hint of a voluntary return. pray, my dear Sir, avail yourself of his vanity, his expectations, his fears, and whatever will weigh with him to induce him to ask leave to return, and obtain from him to be the bearer of the letter yourself. you will render us in this the most acceptable service possible. his enemies here are perpetually dragging his character in the dirt, and charging it on the administration. he does, or ought to know this, and to feel the necessity of coming home to vindicate himself, if he looks to any thing further in the career of honor.
               You ask for small news. Mr. Randolph & mr Eppes are both of Congress, and now with me. their wives lying in at home. Trist was appointed Collector of Natchez, and on the removal of that office down to New Orleans will go with it. his family still remain in Albemarle, but will join him in the spring. Dr. Bache has been to N. Orleans as Physician to the hospital there. he is returned to Philadelphia where his wife is, & where they will probably remain. Peachy Gilmer has married miss House, and will go with the family to N. Orleans. mr Short has been to Kentucky & will return to Europe in the spring. the deaths of Samuel Adams & Judge Pendleton you will have heard of. Colo N. Lewis, Divers, & the Carrs are all well & their families. Sam Carr is now living in Albemarle. J. F. Mercer’s quarrel with his council has carried him over openly to the Federalists. he is now in the Maryland legislature entirely thrown off by the republicans. he has never seen or written on these things to mr Madison or myself.—when mentioning your going to N. Orleans, & that the salary there would not increase the ease of your situation, I meant to have added that the only considerations which might make it eligible to you were the facility of getting there the richest land in the world, the extraordinary profitableness of their culture, and that the removal of your slaves there might immediately put you under way. you alone however can weigh these things for yourself. and after all, it may depend on the time the legislature may give for commencing the new government. but, let us hear from you as soon as you can determine, that we may not incur the blame of waiting for nothing.   Mr. Merry is with us, and we believe him to be personally as desirable a character as could have been sent us. but he is unluckily associated with one of an opposite character in every point. she has already disturbed our harmony extremely. he began by claiming the first visit from the National ministers. he corrected himself in this. but a pretension to take precedence at dinners &c. over all others is persevered in. we have told him that the principle of society, as well as of government, with us, is the equality of the individuals composing it. that no man here would come to a dinner, where he was to be marked with inferiority to any other. that we might as well attempt to force our principle of equality at St. James’s, as he his principle of precedence here. I had been in the habit, when I invited female company (having no lady in my family) to ask one of the ladies of the 4. Secretaries to come & take care of my company; and as she was to do the honors of the table I handed her to dinner myself. that mr Merry might not construe this as giving them a precedence over mrs Merry, I have discontinued it; and here as well as in private houses, the pele-mele practice, is adhered to. they have got Yrujo to take a zealous part in the claim of precedence: it has excited generally emotions of great contempt and indignation (in which the members of the legislature participate sensibly); that the agents of foreign nations should assume to dictate to us what shall be the laws of our society. the consequence will be that mr & mrs Merry will put themselves into Coventry, and that he will lose the best half of his usefulness to his nation, that derived from a perfectly familiar & private intercourse with the secretaries & myself. the latter, be assured, is a virago, and in the short course of a few weeks has established a degree of dislike among all classes which one would have thought impossible in so short a time. Thornton has entered into their ideas. at this we wonder, because he is a plain man, a sensible one, and too candid to be suspected of wishing to bring on their recall & his own substitution. to counterwork their misrepresentations, it would be well their government should understand as much of these things as can be communicated with decency, that they may know the spirit in which their letters are written. we learn that Thornton thinks we are not as friendly now to Great Britain as before our acquisition of Louisiana. this is totally without foundation. our friendship to that nation is cordial and sincere: so is that with France. we are anxious to see England maintain her standing, only wishing she would use her power on the ocean with justice. if she had done this heretofore, other nations would not have stood by & looked with unconcern on a conflict which endangers her existence. we are not indifferent to it’s issue, nor should we be so on a conflict on which the existence of France should be in danger. we consider each as a necessary instrument to hold in check the disposition of the other to tyrannize over other nations. with respect to Merry, he appears so reasonable & good a man, that I should be sorry to lose him as long as there remains a possibility of reclaiming him to the exercise of his own dispositions. if his wife perseveres, she must eat her soup at home, and we shall endeavor to draw him into society as if she did not exist. it is unfortunate that the good understanding of nations should hang on the caprice of an individual who ostensibly has nothing to do with them.   present my friendly & respectful salutations to mrs Monroe & miss Eliza: and be assured yourself of my constant affections.
               
                  Jan. 16. Louisiana was delivered to our Commissioners on the 20th. Dec.
               
            